DETAILED ACTION
	Claims 1-38 are pending.
	Allowable Subject Matter
Claims 1-38 are allowed.
	The following is an examiner’s statement of reasons for allowance:
Claim 1 recites an electrode comprising a carbon-based structure having a plurality of engineered failure points configured to expand in the presents of a polysulfide.
Claim 16 recites a lithium sulfur battery comprising a cathode formed of few layer graphene platlets fused together and configured to enlarge based on a volumetric expansion of the cathode.
Claims 28 recites a method of manufacturing an electrode comprising fusing graphene platlets at substantially orthogonal angles and incorporating failure points.
Claim 34 recites a lithium based electrode comprising an active material confined within cavities of graphene layers and a plurality of engineered failure points distributed throughout the open porous scaffold.
Prior art Chai et al. teaches that few layer graphene can be used as an electrode material (par. 94, abstract).  Chai does not teach a plurality of engineered failure points configured to expand in the presents of a polysulfide. Chai also does not teach platlets fused together and configured to enlarge based on a volumetric expansion of the cathode. Chai does not teach platlets at substantially orthogonal angles and incorporating failure points.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729